DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,256,976. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches the limitations of the present application, as shown below:
17/583,499 (present application)
US 11,256,976 (patent)
1. A system for enhanced data processing in a neural network environment, the system comprising: 
at least one processor; 
at least one first memory component; and at least one second memory component in communication with the at least one processor, the at least one first or second memory component having computer- readable instructions stored thereupon that, when executed by the at least one processor, cause the system to: 
receive one or more initialization parameters from a controller component of the neural network environment, the initialization parameters comprising dimensions of data to be processed by the neural network environment; 
calculate an apportionment sequence for the data, the apportionment sequence apportioning the data across available processing elements of the neural network environment and scheduled tasks to be performed on the data and associated layer weights, the apportionment sequence comprising a processing sequence that causes processing of layer partitions through an interleaving operation that switches between a breadth only processing sequence and a depth first processing sequence; 
load the data from the first or second memory component of the neural network environment; 
process a selected portion of the data by one or more processing units to generate output data for storage on the at least one first memory component or the at least one second memory component; and 
store the generated output data on the at least one first memory component or the at least one second memory component.
1. A system for enhanced data processing in a neural network environment, the system comprising: 
at least one processor; 
at least one first memory component; and 
at least one second memory component in communication with the at least one processor, the at least one first or second memory component having computer-readable instructions stored thereupon that, when executed by the at least one processor, cause the system to: 
receive one or more initialization parameters from a controller component of the neural network environment, the initialization parameters comprising dimensions of data to be processed by the neural network environment; 
calculate an apportionment sequence for the data, the apportionment sequence comprising apportionment of the data across available processing elements of the neural network environment and scheduled tasks to be performed on the data and associated layer weights, the apportionment sequence comprising one or more instructions to store output data in the at least one first memory component or the at least one second memory component according to the calculated apportionment sequence, the apportionment sequence comprising a processing sequence that causes processing of layer partitions through an interleaving operation that switches between a breadth only processing sequence and a depth first processing sequence; 
load the data from the first or second memory component of the neural network environment; 
receive one or more instructions from the controller component of the neural network environment to process a selected portion of the data according to the calculated apportionment sequence; 
process the selected portion of the data by one or more processing units to generate the output data for storage on the at least one first memory component or the at least one second memory component; and 
store the generated output data on the at least one first memory component or the at least one second memory component.
2. The system of claim 1, wherein the calculated apportionment sequence is based on a number of layers of the neural network environment.
2. The system of claim 1, wherein the calculated apportionment sequence is based on a number of layers of the neural network environment.
3. The system of claim 2, wherein the computer-readable instructions further cause the system to load data representative of one or more of the layer weights for use by the one or more processing units of the neural network environment to generate the output data.
3. The system of claim 2, wherein the computer-readable instructions further cause the at least one processor to load data representative of one or more layer weights for use by one or more processing units of the neural network environment to generate the output data.
4. The system of claim 3, wherein the computer-readable instructions further cause the system to store the generated output data in the at least one first memory component.
4. The system of claim 3, wherein the computer-readable instructions further cause the at least one processor to store the generated output data in the at least one first memory component.
5. The system of claim 1, wherein the apportionment sequence comprises a breadth only, depth first, or dynamic depth first processing sequence.
5. The system of claim 3, wherein the computer-readable instructions further cause the at least one processor to store the generated output data in the at least one second memory component.
6. The system of claim 1, wherein the computer-readable instructions further cause the system to calculate the apportionment sequence based on a size of the at least one first memory component or a size of the at least one second memory component.  

6. The system of claim 1, wherein the computer-readable instructions further cause the at least one processor to calculate the apportionment sequence based on the size of the at least one first memory component and/or the size of the at least one second memory component.
7. A computer-implemented method, comprising: 
receiving one or more initialization parameters from a controller component, the initialization parameters comprising dimensions of input data and number of processing layers associated with the input data; 
calculating an apportionment sequence for the input data, the apportionment sequence apportioning the input data across available processing elements and scheduled tasks to be performed on the input data and associated processing weights, the apportionment sequence comprising a processing sequence that causes processing of layer partitions through an interleaving operation that switches, based on the input data, between a breadth only processing sequence and a depth first processing sequence; 
load the processing weights from a memory component; 
processing a selected portion of the input data according to the calculated apportionment sequence by one or more processing units to generate output data for storage in the memory component; and 
storing the generated output data on the memory component.
9. A computer-implemented method, comprising: 
receiving one or more initialization parameters from a controller component, the initialization parameters comprising dimensions of input data and number of processing layers associated with the input data; 
calculating an apportionment sequence for the input data, the apportionment sequence comprising apportionment of the input data across available processing elements and scheduled tasks to be performed on the input data and associated processing weights, the apportionment sequence comprising one or more instructions to store output data in at least one first memory component or at least one second memory component according to the calculated apportionment sequence and comprising one or more instructions to load associated data required to process the input data, the apportionment sequence comprising a processing sequence that causes processing of layer partitions through an interleaving operation that switches between a breadth only processing sequence and a depth first processing sequence; 
load the processing weights from a memory component; 
receiving one or more instructions from the controller component to process a selected portion of the input data according to the calculated apportionment sequence, the apportionment sequence comprising a breadth only, depth first, or dynamic depth first processing sequence; 
processing the selected portion of the input data according to the calculated apportionment sequence by one or more processing units to generate output data for storage on the at least one first memory component or the at least one second memory component; and 
storing the generated output data on the at least one first memory component or the at least one second memory component.
8. The computer-implemented method of claim 7, further comprising receiving data representative of a size of the memory component for use in calculating the apportionment sequence.
10. The computer-implemented method of claim 9, further comprising receiving data representative of the size of the at least one first memory component and the size of the at least one second memory component for use in calculating the apportionment sequence.
9. The computer-implemented method of claim 7, further comprising receiving one or more instructions from the controller component to process a selected portion of the input data according to the calculated apportionment sequence.
See claim 9 above.
10. The computer-implemented method of claim 9, wherein the apportionment sequence comprises a breadth only, depth first, or dynamic depth first processing sequence.
See Claim 9 above.
11. The computer-implemented method of claim 7, further comprising loading processing weight data associated with the portion of data being processed along the calculated apportionment sequence.
13. The computer-implemented method of claim 9, further comprising loading processing weight data associated with the portion of data being processed along the calculated apportionment sequence.
12. The computer implemented method of claim 7, further comprising loading processing weight data associated with an entirety of the input data for each processing layer.
14. The computer implemented method of claim 9, further comprising loading processing weight data associated with the entirety of the input data for each processing layer.
13. The computer-implemented method of claim 9, further comprising processing the output data of a previous processing layer as input data to a subsequent processing layer.
15. The computer-implemented method of claim 9, further comprising processing the output data of a previous processing layer as input data to a subsequent processing layer.
14. A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the one or more processors of the computing device to: 
receive one or more initialization parameters from a controller component of a neural network environment, the initialization parameters comprising dimensions of data to be processed by the neural network environment; 
calculate an apportionment sequence for the data, the apportionment sequence apportioning the data across available processing elements of the neural network environment and scheduled tasks to be performed on the data and associated layer weights, the apportionment sequence comprising a processing sequence that causes processing of layer partitions through an interleaving operation that switches between a breadth only processing sequence and a depth first processing sequence; 
load the data from a first or second memory component of the neural network environment; 
process a selected portion of data by one or more processing units using input data parameters to generate output data for storage on the first memory component or the second memory component; and 
store the generated output data on the first memory component or the second memory component according to the calculated apportionment sequence.
16. A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the one or more processors of the computing device to: 
receive one or more initialization parameters from a controller component of a neural network environment, the initialization parameters comprising dimensions of data to be processed by the neural network environment; 
calculate an apportionment sequence for the data, the apportionment sequence comprising apportionment of the data across available processing elements of the neural network environment and scheduled tasks to be performed on the data and associated layer weights, the apportionment sequence comprising one or more instructions to store output data in at least one first memory component or at least one second memory component according to the calculated apportionment sequence and load data comprising input data and associated input data parameters between the at least one first memory component and the at least one second memory component, the apportionment sequence comprising a processing sequence that causes processing of layer partitions through an interleaving operation that switches between a breadth only processing sequence and a depth first processing sequence; 
load the data from the first or second memory component of the neural network environment; 
receive one or more instructions from the controller component of the neural network environment to process a selected portion of the data according to the calculated apportionment sequence; 
process the selected portion of data by one or more processing units using the associated input data parameters to generate output data for storage on the at least one first memory component or the at least one second memory component; and 
store the generated output data on the at least one first memory component or the at least one second memory component according to the calculated apportionment sequence.
15. The computer-readable storage medium of claim 14, wherein the instructions further cause the one or more processors of the computing device to: load data representative of processing weights for the selected portion of data from an external memory component to a local memory component of the neural network environment according to the calculated apportionment sequence.
17. The computer-readable storage medium of claim 16, wherein the instructions further cause the one or more processors of the computing device to: load data representative of processing weights for the selected portion of data from an external memory component to a local memory component of the neural network environment according to the calculated apportionment sequence.
16. The computer-readable storage medium of claim 14, wherein the instructions further cause the one or more processors of the computing device to: receive one or more instructions from the controller component to process a selected portion of the input data according to the calculated apportionment sequence.
See claim 16.

	
17. The computer-readable storage medium of claim 16, wherein the apportionment sequence comprises a breadth only, depth first, or dynamic depth first processing sequence.
See Claim 16.
18. The computer-readable storage medium of claim 14, wherein the instructions further cause the one or more processors of the computing device to: generate output data for a subsequent processing layer of the neural network environment.
19. The computer-readable storage medium of claim 18, wherein the instructions further cause the one or more processors of the computing device to: generate output data for the subsequent processing layer of the neural network environment.
19. The computer readable medium of claim 14, wherein the first memory component or the second memory component cooperates with a physical sensor configured to produce input data comprising audio data, video data, or haptic sensory data for subsequent processing by the one or more processors.
21. The computer readable medium of claim 16, wherein the memory component cooperates with a physical sensor capable of producing input data comprising audio data, video data, hepatic sensory data, and other data for subsequent processing by the one or more cooperating processing units.
20. The computer readable medium of claim 19, wherein the one or more processors electronically cooperate with one or more output physical components operative to receive for human interaction processed input data comprising audio data, video data, or haptic sensory data.
22. The computer readable medium of claim 21, wherein the cooperating processing units electronically cooperate with one or more output physical components operative to receive for human interaction processed input data comprising audio data, video data, hepatic sensory data and other data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0073169.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849